Name: Commission Regulation (EC) NoÃ 530/2006 of 30 March 2006 concerning tenders notified in response to the invitation to tender for the export of common wheat issued in Regulation (EC) NoÃ 1059/2005
 Type: Regulation
 Subject Matter: trade policy;  plant product;  cooperation policy
 Date Published: nan

 31.3.2006 EN Official Journal of the European Union L 93/62 COMMISSION REGULATION (EC) No 530/2006 of 30 March 2006 concerning tenders notified in response to the invitation to tender for the export of common wheat issued in Regulation (EC) No 1059/2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 13(3) thereof, Whereas: (1) An invitation to tender for the refund for the export of common wheat to certain third countries was opened pursuant to Commission Regulation (EC) No 1059/2005 (2). (2) Article 7 of Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), and in particular Article 13(3) thereof, (3) On the basis of the criteria laid down in Article 1 of Regulation (EC) No 1501/95, a maximum refund should not be fixed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the tenders notified from 24 to 30 March 2006 in response to the invitation to tender for the refund for the export of common wheat issued in Regulation (EC) No 1059/2005. Article 2 This Regulation shall enter into force on 31 March 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 174, 7.7.2005, p. 15. (3) OJ L 147, 30.6.1995, p. 7. Regulation as last modified by Regulation (EC) No 777/2004 (OJ L 123, 27.4.2004, p. 50).